DETAILED ACTION
Response to Amendment
The following is in response to the amendment of January 21, 2021.

Allowable Subject Matter
Claims 1-9 and 11-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
In a sheet manufacturing apparatus comprising a cutter or cutting device that cuts off the edge portions of the sheet as the sheet is being transported, the edge portions to be further processed, the prior art does not disclose or suggest a first coarse crushing device that coarsely crushes one edge portion into pieces of 10 mm or more, a second coarse crushing device that coarsely crushes the other edge portion into pieces of 10 mm or more, and an accumulation device that accumulates a first piece from the first coarse crushing device and a second piece from the second coarse crushing device.  The prior art teaches to transport cut edges together into a single recycling pulper, or to repulp the edges separately in different pulpers.  The prior art also teaches crushing an entire sheet after a break before repulping, but is silent to coarse crushing of cut edges.  The present invention differs in that the cut edges are separately coarsely cut then accumulated together prior to any further processing.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748